 

SERIES B PREFERRED SHARE PURCHASE AGREEMENT

 

This Series B Preferred SHARE Purchase Agreement is made as of October 19th,
2014 (the “Agreement”), by and between Spondoolies Tech Ltd., an Israeli
company, having its registered address at 1 Leshem St., Kiryat Gat, 8258401,
Israel (the “Company”), and the Investors listed in Schedule I (together, the
“Investors” and each, an “Investor”).

 

RECITALS

 

WHEREAS, the Company wishes to raise an aggregate amount of US$10,200,000 (the
“Investment Amount”) in consideration for 197,827 Series B Preferred Shares of
the Company, nominal value NIS0.01 each (the “Preferred B Shares”), at a price
of US$51.56 per each Preferred B Share (the “Price per Share”), pursuant to the
terms and conditions more fully set forth in this Agreement and all schedules
and exhibits thereto (the “Ancillary Documents”; all references to the Agreement
herein, shall include the Agreement and the Ancillary Documents);

 

WHEREAS, the Investors wish to severally invest in the Company the Investment
Amount (as defined below) in consideration for Preferred B Shares, pursuant to
the terms and conditions set forth in this Agreement;

 

NOW THEREFORE, in consideration of the mutual promises, covenants, conditions,
representations and warranties set forth herein, and intending to be legally
bound hereby, the parties agree as follows:

 

1.Definitions

 

1.1“Board” shall mean the Board of Directors of the Company.      1.2“Business
Day” shall mean any day on which banks in Israel are open and execute foreign
exchange transactions.      1.3“Fully Diluted Basis” shall mean issued and
outstanding share capital of the Company, after giving effect to the conversion
and exercise of all convertible securities, options and warrants (whether
allocated or unallocated, vested or unvested and including any promised options
whether or not granted), and securities that may be issued upon conversion of
shares, as well as all other rights of any kind to acquire shares of the
Company, and including a reservation of additional Ordinary Shares (as defined
below) representing 5.5% of the Company’s post-money option pool on a
Fully-Diluted Basis for issuance under the ESOP (as defined below).     
1.4“Founders” shall mean Guy Corem, Israeli ID number 032365595, Jakov Levin,
Israeli ID number 022417240, Yoram Teichman, Israeli ID number 024422784, Zvi
Shteingart, Israeli ID number 303619316, Assaf Gilboa, Israeli ID number
029389251 and Harel Shvarzberg Israeli ID number 034115758 (each a “Founder”),  
   1.5“Intellectual Property” shall mean any intellectual property and
proprietary rights and processes, including, without limitation, any and all (i)
Know-How; (ii) patents, whether or not registered, and all pending applications
for registration of the same; (iii) trademarks, trade names, service marks, mask
works, designs, layouts, logos, trade dress, and trade styles, whether or not
registered, and all pending applications for registration of the same (if
applicable); (iv) copyrights, whether or not registered, and all pending
applications for registration of the same; (v) Software; (vi) domain names,
Internet and World Wide Web URLs or addresses; (vii) trade secrets; (viii)
goodwill associated with or attributable to the Company and/or to the business
thereof; (ix) customer lists, supplier lists, databases and data collections and
any rights therein, whether or not registered, and all pending applications for
registration of the same; (x) any work of authorship, moral and economic rights
of authors and inventors, however denominated, and any similar or equivalent
rights to any of the foregoing, any tangible embodiments of the foregoing; and
(xi) any licenses and rights with respect to any of the foregoing.

 

- 1-

 

 

  1.6“Know-How” shall mean any know-how, innovations, inventions (whether
patentable or not), Service Inventions (as defined in Section 132 of the Israeli
Patent Law, 1967), invention disclosures, drawings, technology, technical
information, proprietary processes and formulas, research records, market
analysis, and other confidential and proprietary information and procedures
regarding the business and operations of the Company of any kind, sort or form
whatsoever, including, without limitation, data, in text or visual format, and
electronically or optically retrievable information, including, inter alia,
video tape or computer disk, other data storage media, or hard paper copy
relating to any of the above in connection with the business or operations of
the Company.        1.7“Liens” shall mean any liens, mortgages, pledges,
encumbrances, security interests, charges, options, preemptive rights or
transfer or other restrictions or other claims or any other third party’s
rights, of any kind, form or nature whatsoever.        1.8“Permitted Transferee”
as defined in the Amended AOA (as defined below).        1.9“Person” shall mean
an individual, corporation, partnership, joint venture, trust, or any other
corporate entity.        1.10“Related Party” shall mean any director, officer
(or any person actually serving in the position of officer, whatever his title
may be) or shareholder of the Company (and any Permitted Transferee of any of
the foregoing).        1.11“Shareholder” shall mean any of the Founders, the
Investors or any other Person holding shares of the Company at the date of this
Agreement and registered in the register of shareholders of the Company and in
the Cap Table attached hereto as Schedule 4.2.1.

 

- 2-

 

 

1.12“Software” shall mean (i) any and all computer programs and other computer
numerical control applications and any improvements thereof, and (ii) all
associated algorithms, data and compilations of data, regardless of their form
or embodiment, including in each case, without limitation, all source code,
object code and natural language code therefor, all versions thereof, all screen
displays and designs thereof, all component modules, all specifications,
descriptions, flow-charts, programmer notes, firmware, development tools, files,
records, updates, internet domains and technical data and work product used to
design, plan, organize and develop any of the foregoing, all documentation,
including, without limitation, user manuals and training materials, relating to
any of the foregoing, and all rights in prototypes and other devices.     
1.13“Transaction Documents” shall mean this Agreement (together with all its
schedules and exhibits), the Amended AOA and the Ancillary Documents.

 



2.The Transaction

 

2.1Authorization. The Board has duly authorized the sale of an aggregate of
197,827 Preferred B Shares to the Investors (the “Purchased Shares”) to be
issued and allotted to the Investors at the Closing as detailed in Schedule I
hereto. The Purchased Shares shall have the same rights, restrictions,
privileges and preferences as set forth in the Company’s Articles of
Association, as amended, restated and duly adopted by the Company as of the date
hereof, in the form attached to this Agreement as Exhibit A (the “Amended AOA”).
     2.2Sale and Purchase of the Purchased Shares. Subject to the terms and
conditions hereof, at the Closing (as defined below), each Investor, severally
and not jointly, will purchase from the Company and the Company will issue, the
applicable portion of the Purchased Shares, in consideration for the applicable
portion of the Investment Amount, all as set out opposite each Investor's name
in Schedule I attached hereto.

3.Closings

 

3.1First Closing. Subject to the fulfillment of the conditions precedent set
forth in Section ‎6.1 and 7 hereof (the “Conditions Precedent”), any or all of
which may be waived in writing by the Company or by Majority Investors (as
defined below), as applicable and provided therein, at the First Closing, the
Company shall sell and issue and allot the Investors listed in Schedule I
attached hereto, such number of Preferred B Shares as listed opposite to each
such Investor, and in the aggregate amount of 101,144 Preferred B Shares (the
“First Closing Shares”), in consideration of US$51.56 per Preferred B Share (the
“PPS”) and US$5,215,000 in the aggregate (the “First Closing Investment Amount”)
(the “First Closing”). The First Closing shall be held by electronic exchange of
documents not later than 7 days as of the date hereof, unless agreed otherwise
by the Company and the Investors placing at least 60% of the First Closing
Investment Amount (the “Majority Investors”) (the “First Closing Date”), at the
offices of Katzenell Dimant Frank, Law Offices, 89 Medinat Hayehudim St.,
Herzeliya, Israel.      3.2Actions at First Closing. All actions to be taken and
documents to be delivered at the First Closing (including those set forth in
Section ‎7 below), shall be deemed to have been taken or delivered
simultaneously, and none of them shall be deemed to have been taken or delivered
until all others shall have been taken or delivered, all as applicable.     
3.3Deferred Closing(s).

 

The Parties agree that, subject to the terms and conditions hereof, at one or
more deferred closing(s) (the “Deferred Closing(s)”), to take place not later
than 30 (thirty) days following the First Closing Date (the “Deferred Closing
Term”), Additional Investors (which may be Investors or shareholders of the
Company, provided that the identity of which, as well as the approval of the
Company's entering into a Deferred Closing, shall be approved by the Board of
Directors) may join this Agreement by execution of Joinder Agreements
satisfactory to the Company, and invest up to an aggregate of US$4,985,000, at
the PPS and in consideration of up to 96,683 Preferred B Shares (the “Deferred
Closing Shares” and together with the First Closing Shares, the “Purchased
Shares”); each Deferred Closing shall take place seven (7) Business Days after
the signing of the Joinder Agreement in the form attached hereto as Exhibit
3.3.1 (the “Deferred Closing Date”) at the offices of Katzenell Dimant Law
Offices, 89 Medinat HaYehudim Street, Herzliya, or such other place as the
Company and the Additional Investors shall mutually agree on.

 

- 3-

 

 

3.4Actions at Deferred Closing. All actions to be taken and documents to be
delivered at each the Deferred Closing (including those set forth in Section 8
below), shall be deemed to have been taken or delivered simultaneously, and none
of them shall be deemed to have been taken or delivered until all others shall
have been taken or delivered, all as applicable.

 

4.Representations and Warranties of the Company

 

In order to induce the Investors to purchase the Purchased Shares, except as set
forth in the Company's disclosure schedule attached hereto as Exhibit B (the
“Disclosure Schedule”), the Company, represents and warrants to the Investors,
as of the date of this Agreement and as of the Closing Date, as follows:

 

4.1Organization and Authority; Subsidiaries. The Company is a corporation duly
organized and validly existing under the laws of Israel. The Company has all
requisite corporate power and authority to own and operate its properties and
assets, and to carry on its business as heretofore conducted and as proposed to
be conducted. The Company has all requisite power and authority to execute and
deliver this Agreement, the other Transaction Documents and the other
instruments contemplated hereby, or which are ancillary hereto and to consummate
the transactions and perform its obligations contemplated hereby and thereby.
The Company has not taken any action or failed to take any action, which action
or failure would preclude or prevent the Company from conducting its business
after the Closing in the manner heretofore conducted or as proposed to be
conducted. The Second Amended and Restated Articles of Association of the
Company as in effect immediately prior to the Closing (the “Previous AOA”) is
attached hereto as Schedule 4.1. The Amended AOA have been duly and validly
adopted, are in full force and effect and have not been amended or repealed. The
Company has no direct or indirect subsidiaries or affiliated entities or any
interest in any partnership, joint venture or other non-corporate business
enterprise.

  4.2Capitalization.

 

4.2.1Correct, true and complete copies of the pre and post-Closing
capitalization table is attached hereto as Schedule ‎4.2.1 (the “Cap Table”),
setting forth the number and class of shares held by each shareholder of the
Company, the name and number of options held by each option-holder and the total
number of reserved and granted/promised options and all other rights to
subscribe for or purchase from the Company any equity/debt securities of the
Company.

 

- 4-

 

 

4.2.2The authorized share capital of the Company prior to the First Closing and
following to the amendment made to the share capital of the Company on the date
hereof is NIS 10,000, divided into (i) 638,855 Ordinary Shares of the Company,
nominal value NIS0.01 each (the “Ordinary Shares”), of which (a) 219,048 are
issued and outstanding as of the Closing Date and prior to the issuance of any
of the Purchased Shares; (b) 46,996 shall have been reserved immediately prior
to Closing Date for issuance to directors, officers, consultants, service
providers and employees of the Company pursuant to share incentive plans or
agreements that has been or may hereafter be approved by the Board
(collectively, the “ESOP”); and (c) 361,145 are reserved for issuance to
shareholders upon conversion of Preferred A Shares (as defined below) or
Preferred B Shares, each in accordance with the Amended AOA; (ii) 163,318 Series
A Preferred Shares of the Company, nominal value NIS 0.01 each, none of which
are issued and outstanding; and (iii) 197,827 Preferred B Shares, none of which
are issued and outstanding. All such issued and outstanding shares have been
duly authorized and validly issued, and are fully paid and to the Company's
knowledge, after due inquiry, free of all Liens. Except as set forth in the Cap
Table and except as set forth in Section 4.2.2(ii) of the Disclosure Schedule,
there are no share capital, options, warrants, convertible securities,
preemptive rights or other similar rights or instruments, conversion privileges
or other rights presently outstanding or reserved to subscribe for, purchase or
otherwise acquire any shares or other equity/debt securities of the Company, and
there are no contracts or binding commitments providing for the issuance of, or
the granting of rights to acquire, any share capital of the Company or under
which the Company is, or may become, obligated to issue any of its securities.
The Company is not a party or subject to any agreement or understanding, and
there is no agreement or understanding between any Persons, which affects or
relates to the voting or giving of written consents with respect to any security
or by any director of the Company. There are no outstanding contractual
obligations of the Company to repurchase, redeem or otherwise acquire any
outstanding shares of the Company or other ownership interest of the Company or
to provide funds to, or make any investment (in a form of a loan, capital
contribution or otherwise), in any other Person. Upon issuance of the Purchased
Shares, the Company shall at all times reserve the appropriate number of
Ordinary Shares to be issued to the holders of Preferred B Shares upon
conversion thereof.      4.2.3Since its incorporation, there has been no
declaration or payment by the Company of dividends, or any distribution by the
Company of any assets of any kind to any of its shareholders in redemption of or
as the purchase price for any of the Company's securities.

 

  4.3Directors and Officers of the Company. The directors and officers of the
Company immediately prior to the Closing are listed in Section ‎4.3 of the
Disclosure Schedule. Except as contemplated by this Agreement or the Amended AOA
the Company has no agreement, obligation or commitment with respect to the
election of any individual or individuals to the Board, and there is no voting
agreement or other arrangement among the Company's directors or shareholders.
All agreements, commitments and understandings, whether written or oral, with
respect to any compensation to be provided to any of the Company's directors or
officers are set forth in Section ‎4.3 of the Disclosure Schedule. All
agreements, commitments and understandings, whether written or oral, with
respect to any compensation to be provided to any of the Company’s directors or
officers have been fully disclosed in writing to the Investors.

 

- 5-

 

 

  4.4Authorization. All corporate actions on the part of the Company, its
officers, directors and shareholders necessary for the authorization, execution,
delivery and performance of this Agreement and the other Transaction Documents
by the Company, the authorization, issuance, sale and delivery of the Purchased
Shares, and the performance of the Company's obligations hereunder and under the
other Transaction Documents have been duly taken prior to or at the Closing
Date. This Agreement constitutes, and each of the other Transaction Documents,
when executed and delivered by the Company, shall constitute, the valid, legal
and binding obligations of the Company enforceable in accordance with their
respective terms. Neither the execution and delivery of this Agreement and the
other agreements to be executed by the Company pursuant to this Agreement and
the Transaction Documents, nor compliance by the Company with the terms and
provisions hereof or thereof (including, without limitations, the issuance and
sale of the Purchased Shares), will conflict with, or result in a breach,
default or violation of, any of the terms, conditions and provisions of: (i) the
Articles, (ii) any judgment, order, injunction, decree, or ruling of any court
or governmental authority, domestic or foreign, to which the Company is subject
or by which it is bound, (iii) any agreement, contract, lease, license,
commitment, instrument or mortgage of the Company or to which the Company is a
party or subject or by which it or any of its properties is bound or affected,
or (iv) applicable law or regulation, and there is no such violation or default
or event which, with the lapse of time or giving of notice or both, would
constitute a violation or default. Such execution, delivery and compliance will
not (a) give to any parties to any such agreement, contract or commitment
referred to in this paragraph any rights, including rights of termination,
cancellation or acceleration in or with respect to such agreement, contract or
commitment referred to in this paragraph, or to any of the properties of the
Company, or (b) otherwise require the consent or approval of any person or
entity, which consent or approval has not heretofore been obtained. The
Purchased Shares, when issued, shall be issued in compliance with the provisions
of this Agreement for the consideration expressed herein, will be duly
authorized and validly issued, fully paid up, nonassessable and free of any
Liens, will have the rights, preferences, privileges and restrictions set forth
in the Amended AOA, and will be free and clear of any liens, claims,
encumbrances or third party rights of any kind (except as specified in the
Amended AOA or as created by each Investor with respect of its portion of the
Purchased Shares) and duly registered in the name of the Investors in the
Company's shareholders' register. The Purchased Shares, when issued in
accordance with this Agreement, shall have been issued in compliance with (i)
all applicable law, including (without limitations) all federal, state and
foreign securities laws, (ii) all preemptive and any similar rights with respect
thereto, existing under the Previous AOA or the Amended AOA.      4.5Required
Consents. No consent, approval, qualification, order, authorization,
designation, registration, or declaration of, or filing with, any local or
foreign governmental authority or any other Person on the part of the Company is
required in connection with the valid execution, delivery and performance of the
Transaction Documents, or the offer, issuance or sale of the Purchased Shares or
the consummation of any other transaction contemplated hereby and thereby,
except for the filing with the Registrar of Companies concerning the Amended
AOA, the issuance of the Purchased Shares, and the appointment of directors,
each of which shall be made by the Company as soon as practicable following the
Closing Date. The Company is in possession of all required consents and
approvals in connection with its business, activities and operations, is not in
default under any of them, has not received any communication seeking or
threatening to terminate, suspend or amend any of them, and is not otherwise
aware of the intent of any third party to do so.

 

- 6-

 

 

  4.6Financial Statements; No Liabilities.

 

4.6.1The Company has delivered to the Investors its audited financial statements
as of and for the fiscal year ended December 31, 2013, a copy of which is
attached hereto as Exhibit 4.6.1(a) and its unaudited balance sheet and profit
and loss statement as of June 30, 2014, a copy of which is attached hereto as
Exhibit 4.6.1(b) (collectively, the “Financial Statements”). The Financial
Statements (i) are accurate and complete in all material respects; (ii) are
consistent with the books and records of the Company (which, in turn, are
accurate and complete in all material respects); (iii) have been prepared in
accordance with generally accepted accounting principles applied on a consistent
basis throughout the periods indicated; and (iv) presents fairly and accurately
the financial condition, results of operations, shareholders’ equity and cash
flow of the Company as of the dates and for the periods referred to therein,
subject to normal year-end adjustments, none of which would be material,
individually or in the aggregate, and the absence of notes. The Financial
Statements fairly present in all material respects the financial condition and
operating results of the Company as of the dates, and for the periods, indicated
therein.      4.6.2Except as set forth in the Financial Statements and except as
set forth in Section 4.6.2 of the Disclosure Schedule, the Company has no
liabilities, debt or obligations, contingent or otherwise, and the Company is
not a guarantor or indemnitor of any indebtedness, obligation or liability of
any other individual, corporation, partnership, joint venture, trust, any other
corporate entity and any unincorporated association or organization or any other
Person.      4.6.3The Company maintains and will continue to maintain a standard
system of accounting established and administered in accordance with generally
accepted accounting principles in Israel. Since the date of incorporation of the
Company, there has been no change in any accounting policies, principles,
methods or practices, including any change with respect to reserves (whether for
bad debts, contingent liabilities or otherwise), of the Company. No audit firm
has ever declined or indicated its inability to issue an opinion with respect to
any financial statements of the Company. The Company has at all times (i) made
and kept accurate books and records and (ii) maintained, enforced and complied
with internal accounting controls that have at all times provided reasonable
assurance that (A) transactions are (and have been) executed in accordance with
management’s authorization, (B) transactions are (and have been) recorded as
necessary to permit preparation of its financial statements and to maintain
accountability for its assets, properties and inventories, (C) the reported
accountability for its assets, properties and inventories is (and has been)
compared with existing assets, properties and inventories at reasonable
intervals, (D) all information required to be reported or reflected in the
Financial Statements is (and has been) recorded, processed, summarized and
timely reported to the appropriate members of the Company’s management,
including its chief financial officer and chief executive officer, and made
available to the Company’s auditors. During the periods covered by the Financial
Statements, there has been no fraud, whether or not material, involving any
member of the Board or the Company’s management or to the Company’s knowledge,
any other employee of the Company who has a significant role in the Company’s
internal control over financial reporting.

 



- 7-

 



 

  4.7Title to Real Properties and Real Estate Assets; Liens, etc. The Company
does not own any real estate or any material tangible assets. There are no
liens, encumbrances or similar rights regarding any of the Company's assets
(including with respect of its Intellectual Property). With respect to the
property and assets it leases, the Company is in compliance with such leases and
holds a valid leasehold interest free of any liens, claims or encumbrances. A
copy of the office lease agreement has been provided to the Investors.     
4.8Activities since Incorporation. Since the date of incorporation of the
Company, except as specified in Section 4.8 of the Disclosure Schedule: (i)
there has not been any material adverse change in the business, operations,
properties, assets, liabilities or condition (financial or otherwise), or
operating results of the Company, and no event has occurred or circumstance
exists that can reasonably be expected to adversely affect any of the foregoing,
as such business is presently conducted and proposed to be conducted; (ii) there
has been no sale, assignment, or transfer of any material tangible asset of the
Company and no sale, assignment, or transfer of any Intellectual Property of the
Company, or other intangible asset of the Company or any waiver by the Company
of a valuable right or of a debt owed to it; (iii) to the Company’s knowledge,
no event has occurred which has given rise to a material adverse change in the
business as currently conducted, operations, assets, liabilities, condition
(financial or otherwise), or operating result, of the Company; (iv) there has
not been any capital expenditure or commitment therefore of the Company other
than in the ordinary course of business; and (v) there has not been any
agreement or commitment by the Company to do any of the things described in this
Section 4.8. Without derogating from the generality of the aforesaid, from the
date of its incorporation the Company has conducted its business in the ordinary
course.      4.9Grants, Incentives and Subsides. Section 4.9(i) of the
Disclosure Schedule sets forth a complete list of all grants, incentives,
subsidies or other support or benefits (including, without limitation, grants
given to the Company from the Office of the Chief Scientist of the Ministry of
Economy in Israel (“OCS”) and tax benefits) (collectively, “Grants”) from any
government or regulatory authority or any agency thereof or any Person or
academic institution. The Company has not been granted nor has it adopted or
applied for Approved Enterprise, Beneficiary Enterprise or Preferred Enterprise
Status granted by the Investment Center of the Israeli Ministry of Economy (the
“Investment Center”) or the Israeli Tax Authorities. Furthermore, except as set
forth in Section 4.9(iii) of the Disclosure Schedule, the Company has not
received or applied for any grants, incentives, exemptions, benefits (including
tax benefits) and subsidies from any governmental regulatory or public entities
agencies or authorities including without limitation the OCS and the Investment
Center. Correct copies of all letters of approval, and supplements thereto,
granted to the Company with respect to any Grants and all undertakings made by
the Company with respect to such Grants have been delivered to the Investors.
The Company is in full compliance with the terms and conditions of the Grants
and has fulfilled all the undertakings and obligations relating thereto. No
claim or challenge has been made by any regulatory authority with respect to the
Company’s entitlement to the Grants, and consummation of the transactions
contemplated hereby (in and of themselves) will not adversely affect the
continued qualification for the Grants or the terms or duration thereof or
require any recapture of any previously claimed Grant. Section 4.9(iv) of the
Disclosure Schedule sets forth a list of all Company Products (as defined below)
that were developed using any such Grants.

 

- 8-

 

 

  4.10Intellectual Property.

 

4.10.1The Company has good, valid, subsisting, unexpired and enforceable title
to and ownership of, and free and clear of all Liens, claims and restrictions,
or otherwise possesses legally enforceable rights to use, all of the
Intellectual Property necessary to enable operation of its business as
heretofore conducted and as currently proposed to be conducted, without, to the
Company's knowledge, after due inquiry, infringing upon or violating any right,
lien, or claim of others (including, without limitations, past and present
employees, and employers of the past and present employees of the Company).
There is no Intellectual Property owned by any third party, which shall be
required by the Company to conduct its business as heretofore conducted and as
currently proposed to be conducted and/or that would require the payment of
royalties, fees or similar payments to a third party or the license by any third
party for the use thereof. Section 4.10.1 to the Disclosure Schedule contains a
complete list of patents and pending patent applications, domain names,
trademarks and pending trademark application or other registered Company
Intellectual Property.      4.10.2All right, title and interest in and to the
Intellectual Property which is necessary to enable the operation of the business
of the Company as heretofore been conducted and as currently proposed to be
conducted, which was formerly owned by any Founder or any other shareholder of
the Company or any director, officer or employee of the Company, or that has
been developed, created, modified or improved by any of the foregoing or any
other third party (including, without limitations, consultants or contractors of
the Company) for the Company, has been irrevocably, unconditionally and
exclusively assigned, conveyed and transferred in its entirety to the Company,
and is the sole property of the Company, free and clean of any liens,
limitations, restrictions or any other third party rights. Without derogating
from the generality of the aforesaid, no employee, director, officer, consultant
or shareholder of the Company or former employer of any employee, director,
officer, consultant or shareholder of the Company has any rights to any
Intellectual Property owned, used, or contemplated to be used by the Company.  
   4.10.3The Company has taken security measures, including measures against
unauthorized disclosure, to protect the secrecy, confidentiality and value of
its Intellectual Property, as reasonable and customary in the Company's line of
business, and to the Company’s knowledge there have been no acts or omissions by
the officers, directors, shareholders and employees of the Company the result of
which would compromise the rights of the Company, if any, to apply for, or
enforce appropriate legal protection of the Company’s Intellectual Property. To
the Company's knowledge, no third party has interfered with, infringed upon,
misappropriated or otherwise came into conflict with any of the Company’s
Intellectual Property.      4.10.4Each of the Company's employees, consultants
and contractors have entered into written agreements with the Company assigning
to the Company all rights in Intellectual Property developed in the course of
their employment by or engagement with the Company and each of the Company's
employees and other persons who, either alone or in concert with others,
developed, invented, discovered, derived, programmed or designed the
Intellectual Property relating to the Company, or who has knowledge of or access
to information about the Intellectual Property relating to the Company have
entered into written agreements with the Company, by which such Persons
undertook to maintain in full the confidentiality of such Intellectual Property.
The Company will be permitted to exercise all of the Company’s rights under all
assignments of Intellectual Property rights from each Founder and from each of
the Company’s employees and such other persons to the same extent the assignor
would have been able to, had it not assigned the Intellectual Property rights to
the Company, without being required to pay any additional consideration other
than fees, royalties or payments, which the Company would otherwise be required
to pay had the transactions contemplated hereby not occurred.

 

Notwithstanding the above, in the case of the Founders, it is clarified that the
said assignment shall not relate to any Intellectual Property developed for the
Company by any other company (in which the Founders are shareholders, officers,
director or employees), to the extent that such Intellectual Property is not
licensed, assigned, transferred or novated to the Company in its agreement with
such other company.

 

- 9-

 

 

4.10.5The Company is not aware of any Intellectual Property owned by any third
party which is needed by the Company to conduct its business as currently
conducted and as currently proposed to be conducted and that would require the
payment of royalties to a third party. Neither the execution nor delivery of
this Agreement or the Ancillary Agreements, nor the conduct of the Company’s
business as currently conducted and as presently proposed to be conducted, will,
to the Company’s knowledge, after conducting due inquiry, conflict with or
result in a breach of the terms, conditions or provisions of, or constitute a
default under, any contract, covenant or instrument under which the Company [or
any of the Founders] is now obligated.      4.10.6Section 4.10.6 of the
Disclosure Schedule contains a true and complete list of all products,
technologies and services sold or offered for sale by the Company or its
Subsidiary and which are in mass production stage (collectively, the “Company
Products”) as of the date hereof.      4.10.7Section 4.10.7(i) of the Disclosure
Schedule sets forth all contracts, agreements and undertakings (written or oral)
to which the Company is a party with respect to any Intellectual Property (i)
embedded or incorporated into or distributed with any Company Product, or (ii)
used by the Company in the development or support of any Company Product.
Section 4.10.7(ii) of the Disclosure Schedule contains a true and complete list
of (x) all agreements pursuant to which the Company has provided source code or
detailed design documentation of any Company Product or any material part
thereof to a third party, and (y) all third parties to whom the Company has
granted a contingent right to receive the source code of any Company Product or
any material part thereof, or contingent right to manufacture the Company
Products, whether pursuant to an escrow arrangement or otherwise.      4.10.8At
no time in the course of the conception of, or reduction of any of the Company’s
Intellectual Property, was any of the Founders, employees, officers, developers,
inventors or other individual or entity who contributed to development of such
Intellectual Property, operating under any grants from any governmental entity
or agency, university, or private source, or subject to any employment
agreement, or invention assignment or nondisclosure agreement, or other
obligation with any third party that could adversely affect or limit any
Intellectual Property owned by or licensed to the Company, or which the Company
otherwise has the right to use.      4.10.9There are no claims pending or, to
the Company’s knowledge, threatened against the Company or any of its
shareholders, employees, directors or officers regarding the use of, or
challenging or questioning the respective Company's right to or title in, any of
the Intellectual Property in the business of the Company, as heretofore been
conducted. The Company has not received any communications, written, verbal or
electronic, alleging that the Company has violated or infringed on or, by
conducting its business as currently conducted and as currently proposed to be
conducted, would violate or infringe on any Intellectual Property of any other
Person.      4.10.10The Company has not transferred ownership of, or granted any
exclusive license or other right with respect to any Intellectual Property that
is or was owned by the Company, to any third party, whether in consideration for
payment of any royalties or otherwise, except in the ordinary course of
business.

 

- 10-

 

 

4.10.11Except as set forth in Section 4.10.11 of the Disclosure Schedule, the
Company has not embedded any open source, free or community source code in any
of its products (including the Company Products), whether generally available or
in development, including but not limited to any libraries or code licensed
under any General Public License, Lesser General Public License or similar
license arrangements. The Company’s use of open source and freeware licenses
will not require the Company to make available its source code to any party and
will not have a material adverse effect on the Intellectual Property of the
Company.      4.10.12To the extent necessary, the Company has obtained all
approvals for exporting the Company Products in accordance with all applicable
export control, embargo and other regulations, and importing the Company
Products into any country in which the Company Products are now sold or licensed
for use, and all such export and import approvals throughout the world are
valid, current, outstanding and in full force and effect.

 

  4.11Contracts

 



4.11.1All contracts, agreements and undertakings (written or oral) to which the
Company is a party or by which it is bound are set forth in Section ‎4.11.1 of
the Disclosure Schedule. True, correct and complete copies of all of the
contracts including any amendments or modifications thereto and a reasonably
complete and accurate written summary of all contracts for which no written
agreement or other document has been signed have been made available to the
Investors.       Section 4.11.1 of the Disclosure Schedule, lists all contracts,
agreements and undertakings (written or oral) to which the Company is a party or
by which it is bound that (i) are not terminable by the Company upon thirty (30)
days (or less) notice without penalty or obligation to make any payment based on
such termination, (ii) require the Company to indemnify or hold harmless any
Person whereby the Company is responsible for indemnification obligations; (iii)
provide any customer with pricing, discounts or benefits that change based on
the pricing, discounts or benefits offered to other customers of the Company,
including any contract, agreement or undertaking (written or oral) which
contains a “most favored nation” provision; (iv) contain performance guarantees;
(v) that include any provisions under which Company is obligated to supply
products; (vi) contain any covenant or other provision which limits the
Company’s ability to stop selling products. Section 4.11.1 of the Disclosure
Schedule sets forth a list of all disputes related to any warranties, guarantees
and warranty policies of the Company in any contract, agreement or undertaking
(written or oral) with respect of any of its products and services arising since
the Company’s incorporation. To the knowledge of the Company, after due inquiry,
there are no facts or circumstances existing that provide a reasonable basis for
any claim by any customer of the Company with respect to the breach by the
Company of any warranties, guarantees and/or warranty policies of the Company in
any contract, agreement or undertaking (written or oral) with respect of any of
the Company’s products and/or services.

 

- 11-

 

 

4.11.2Neither the Company nor, to the best knowledge of the Company, any third
party, is in default under any agreement, contract or other instrument or
document (written or oral) to which the Company is a party or by which it or any
of its property is affected. All of such contracts, agreements, undertakings or
other instruments or documents are in full force and effect and are the legal,
valid and binding obligations of the Company and, to the best knowledge of the
Company, of the other parties thereto, enforceable against it and the other
parties thereto, in accordance with their respective terms. The Company has not
received any notice or communication from any party to a contract, agreement,
undertaking or other instrument or document or from other material customer or
supplier (whether or not a party to a contract, agreement, undertaking or such
other instrument or document) or has any other indication relating to such
party, of the intent to modify, terminate or fail to renew the arrangements and
relationships among the Company and such party.      4.11.3The Company is not a
party to and is not bound by any contract, agreement or instrument, or subject
to any restriction under its articles of association that adversely affects its
business as now conducted and as currently proposed to be conducted, its
properties or its financial condition.

 

 4.11.4

 

4.11.5There are in force no powers of attorney given by the Company with respect
to any material asset or business of the Company and, except as expressly
authorized by the Board, no person, as agent or otherwise, is entitled or
authorized to bind or commit the Company to any obligation not in the ordinary
course of the Company’s business.

 

  4.12Compliance with Other Instruments; None Burdensome.

 

4.12.1The Company is not in violation of any term of its Previous AOA or other
governing instruments of the Company, and shall not be in violation of any term
of the Amended AOA at the Closing (collectively, as amended or replaced from
time to time, the “Governing Documents”). The Company is not and has not been in
violation of any term or provision of any local or foreign statute, law, rule,
regulation or, to Company's best knowledge, judgment, order or decree of any
court or any governmental authority, department, commission, board, bureau,
agency or instrumentality, domestic or foreign (collectively, “Authority”),
applicable to the Company, that is reasonably expected to have a material effect
on the financial condition, business, activities, prospects or operations of the
Company. The Company is not in default under any note, indenture, mortgage,
lease, agreement, contract, purchase order or other instrument, document or
agreement to which the Company is a party or by which it or any of its property
is bound or affected. To the Company's knowledge, no third party is in default
under any agreement, contract or other instrument, document or agreement to
which the Company is a party or by which it or any of its property is affected.
     4.12.2Except as set forth in Section 4.12.2 of the Disclosure Schedule, the
execution, delivery and performance of and compliance with the Transaction
Documents, and the issuance and sale of the Purchased Shares have not resulted
and will not result in any violation of, or conflict with, or constitute a
default under (i) any Governing Document, contract, agreement, lease, license,
instrument or mortgage of the Company or to which the Company is a party or
subject or by which it or any of its properties is bound or affected; (ii) any
Lien upon any of the properties or assets of the Company, (iii) any judgment,
order, injunction, decree, or ruling of any court or Authority, domestic or
foreign, to which the Company is subject, or (iv) any applicable law or
regulation, and there is no such violation or default or event which, with the
lapse of time or giving of notice or both, would constitute a violation or
default. Such execution, delivery and compliance will not (a) give to others any
rights, including rights of termination, cancellation or acceleration, in or
with respect to any agreement, contract or commitment referred to in this
paragraph, or to any of the properties of the Company, or (b) otherwise require
the consent or approval of any person, which consent or approval has not
heretofore been obtained.

 

- 12-

 

 

  4.13Litigation. There are no actions, suits, arbitrations, proceedings,
investigations or claims pending or, to the Company’s knowledge, threatened
against the Company, its respective properties or assets or with regard to the
Company’s business or any of the officers, directors or employees of the Company
(in their capacity as such) before any court, arbitration, board, tribunal or
administrative authority or any other Authority, nor, to the Company's
knowledge, is there any threat thereof or basis therefor. Neither the Company
nor either Founder is a party to or to their knowledge subject to the provisions
of any order, writ, injunction, judgment or decree of any court or governmental
agency or instrumentality. There is no action, suit, proceeding or investigation
by the Company currently pending or that the Company intends to initiate
regarding the Company.

 

  4.14Employee Matters.

 

4.14.1Section ‎4.14.1(a) of the Disclosure Schedule lists all of the employees
of the Company and the date of commencement of their engagement with the Company
and the entire compensation they are entitled to. True and correct copies of all
employment agreements (the “Employment Agreements”), have been made available to
the Investors. As of the date hereof, the Company has no deferred compensation
or share option covering any of its officers or employees, but options were
promised to certain parties as set forth in the Cap Table and Section
4.14.1(b)(1) and Section 4.14.1(b)(2)of the Disclosure Schedule. The Company has
no employment or consulting contracts, deferred compensation agreements or
bonus, incentive, profit-sharing, or pension plans currently in force and
effect, or any understanding with respect to any of the foregoing, save for
those listed under Section 4.14.1(a) of the Disclosure Schedule.      4.14.2To
the Company's best knowledge no employee of the Company is in violation of any
term of any Employment Agreement, patent disclosure agreement, Intellectual
Property assignment agreement, confidentiality and/or non-competition agreement
or any other contract or agreement relating to the relationship of any such
employee with the Company.

 

- 13-

 

 

4.14.3To the best knowledge of the Company, neither the employment by the
Company of any of its employees (other than employees who are also Founders),
nor its engagement with any of its consultants and contractors, constitutes or
is likely to constitute a breach of any of such persons’ obligations to third
parties, including non-competition or confidentiality obligations.

 

To the Company's best knowledge, neither of the Company's employees (other than
employees who are also Founders) is obligated under any contract, or subject to
any judgment, decree or order of any court or administrative agency, that would
interfere with the use of such employee's best efforts to promote the interests
of the Company or that would conflict with the Company's business as conducted
and as now proposed to be conducted. Neither the carrying on of the Company's
business by the employees of the Company (other than employees who are also
Founders) nor the conduct of the Company's business as now proposed to be
conducted, will conflict with or result in a breach of the terms, conditions or
provisions of, or constitute a default under, any contract, covenant or
instrument under which any of such employees is now obligated.

 

4.14.4No employees of the Company are represented by any labor organization or
union, and no application was made or procedure initiated by any of its
employees to be represented by any labor organization or union. The Company is
not bound by or subject to any written or oral, express or implied, contract,
commitment or arrangement with any labor union except for those provisions of
general agreements between the Histadrut and any Employers’ Union or
Organization which are applicable to all the employees in Israel by extension
orders.      4.14.5The Company has complied in all material respects with all
applicable employment laws, policies, procedures and agreements relating to
employment, terms and conditions of employment and to the proper withholding and
remission to the proper tax and other authorities of all sums required to be
withheld from employees or persons deemed to be employees under applicable laws
respecting such withholding. There has not been and, to the Company's knowledge,
it was not threatened by any proceeding against or affecting the Company
relating to the alleged violation of any applicable laws or agreements,
undertakings, promises or any other obligations pertaining to labor relations or
employment matters. The Company has paid in full to all of its respective
employees, wages, salaries, commissions, bonuses, benefits and other
compensation due and payable to such employees on or prior to the date hereof.  
   4.14.6The Company has no employment contract with any officer or employee or
any other consultant, contractor or person, which is not terminable by it at
will without liability upon thirty (30) days prior notice.      4.14.7Except as
set forth in Section 4.14.7 of the Disclosure Schedule, no employee of the
Company has been dismissed or has given notice of termination of his/her
employment, nor to the Company’s knowledge, do any of the employees of the
Company have at present any intention to terminate his or her employment
agreement. The Company is not aware of any circumstance whereby any employee has
the right to demand (whether legally entitled to or not) any claim for
compensation on termination of employment beyond the amount of statutory
severance pay to which such employee may be entitled.

 



- 14-

 

 

  4.15Relationships with Related Parties.

 

4.15.1No Related Party of the Company or has, or since its incorporation has
had, directly or indirectly: (a) any right or other interest in any property
(whether real, personal, or mixed and whether tangible or intangible), used in,
or pertaining to, the Company's business; (b) any right or other interest in any
entity which (i) furnishes or sells services or products which are furnished or
sold or are proposed to be furnished or sold by the Company, or (ii) purchases
from or sells or furnishes to the Company any goods or services, or (c) a
beneficial interest in any contract or agreement to which the Company is a party
or by which it may be bound or affected. The Company is not a guarantor or
indemnitor of any indebtedness of any Related Party of the Company.     
4.15.2Except as set forth in Schedule 4.15.2, there are no agreements, or
proposed transactions, between the Company and any of its Related Parties,
directly or indirectly, and no Related Party of the Company, is indebted to it,
nor is the Company indebted (or committed to make loans or extend or guarantee
credit) to any of its Related Parties, except for expenses incurred in the
ordinary course of business consistent with past practice in an aggregate amount
of up to $5,000 as of the date hereof, and, with regard to employees and
officers, other than current compensation and benefits for the current month in
accordance with signed agreements.

 

  4.16Taxes. The Company has timely filed all tax returns and reports (including
information returns and reports) to the extent required by applicable law, and
all such tax returns and reports have been true, correct and complete in all
respects and have been made and filed in compliance with applicable law. Any and
all taxes and other charges due from them by any federal, state, local or
foreign tax authorities (including, without limitation, those due in respect of
the properties, income, franchises, licenses, sales or payrolls) have been paid,
and there are no taxes currently outstanding. The Company has withheld and paid
all taxes and other charges required to have been withheld and paid in
connection with amounts paid or owing to any employee, creditor, independent
contractor, stockholder, member or other third party. The Company has not
incurred and will use its best efforts not to incur any liability for taxes
until the Closing Date except in the ordinary course of business. The Company
has not made any elections pursuant to the Israeli Tax Ordinance [New Version],
1961, as amended, and all rules and regulations promulgated thereunder (other
than elections that relate solely to methods of accounting, depreciation or
amortization) that could have a material adverse effect on the Company’s
business as conducted or as proposed to be conducted. The Company has never been
audited by and no issues have been raised or adjustments made or proposed by any
tax authority, domestic or foreign, in connection with any such taxes or tax
returns. No deficiency assessment with respect to or proposed adjustment of the
Company’s taxes is pending or, to the best of the Company’s knowledge,
threatened. Furthermore, to the knowledge of the Company, no state of facts
exists or has existed which would constitute grounds for the assessment of any
tax liability with respect to the periods which have not been audited.

 

- 15-

 

 

  4.17 Records. The minute books of the Company, a copy of which has been
provided to the Investors, contain accurate and complete copies of the minutes
of every meeting of the Company's shareholders and the Board (and any committee
thereof). No resolutions have been passed, enacted, consented to or adopted by
the directors (or any committee thereof) or shareholders of the Company, except
for those contained in such minute books. The corporate records of the Company
have been maintained in accordance with all applicable statutory requirements
and are complete and accurate in all respects.         4.18 Brokers or Finders.
The Company has not incurred any liability for brokerage or finders' fees or
agents' commissions or any similar charges in connection with this Agreement or
the other Transaction Documents or any transaction contemplated hereby and
thereby.         4.19 Budget and Business Plan. In preparing the Business Plan
and Budget (as defined in Section ‎10.1 below) the Company has made reasonable
enquiries to ascertain, and have taken into account, all material and reasonable
factual information reasonably known to it which is relevant to its preparation,
and to which they had access, and has been prepared the Business Plan and Budget
in good faith.         4.20 Insurance. Section 2.20 of the Disclosure Schedule
lists as of the date hereof all policies or binders of real and personal
property, fire, liability (including product liability), fiduciary, crime,
employment practices, umbrella, medical, workmen’s compensation, business
interruption, disability, vehicular, casualty, directors and officers liability,
title or other insurance and indemnity held by or on behalf of the Company (the
“Policies”) and describing each pending claim thereunder. All such Policies (a)
are valid, binding, and enforceable in accordance with their terms; (b) are
provided by reputable carriers who are financially solvent; (c) have not been
subject to any lapse in coverage; and (d) are in full force and effect and will
remain in full force and effect following the Closing. To the Company’s
knowledge, after due inquiry, the Policies are sufficient for compliance with
all applicable laws by which the Company is bound. The applications and related
information provided by the Company to obtain such Policies were true, accurate
and complete in all respects at the time provided. The Company has not failed to
give any notice or present any claim under any such Policy in a due and timely
fashion. There are no outstanding unpaid claims under any such Policy. The
Company has not received a notice of cancellation or nonrenewal of any such
Policy and there is no failure to pay premiums when due or other similar state
of facts which would form the basis for termination of any such insurance.

 

- 16-

 

 

  4.21Customers and Suppliers

 

4.21.1Section 4.22.1(i) of the Disclosure Schedule lists the top ten customers
of the Company. Section 4.22.1(ii) of the Disclosure Schedule lists the top ten
(10) suppliers, resellers, vendors, service providers or similar business
relations of the Company on the basis of cost of goods and services and
Intellectual Property purchased or licensed since the date of its incorporation.
     4.21.2No such customer, strategic development partner, supplier, reseller,
vendor, service provider or similar business relation of the Company set forth
or required to be set forth pursuant to this Section 4.22.1 has ceased or
materially altered its relationship with the Company or, to the knowledge of the
Company, has threatened to cease or materially alter such relationship or to
decrease or limit materially, its usage or purchase of the service or products,
including Company Products, from or to the Company, as applicable. To the actual
knowledge of the Company, no such customer, strategic development partner,
supplier, reseller, vendor, service provider or similar business relation of the
Company set forth or required to be set forth pursuant to this Section 4.22.1 is
threatened with bankruptcy or insolvency or otherwise unable to meet its
liabilities with respect to the Company as they come due.      4.23Full
Disclosure. Neither this Agreement (including the Disclosure Schedule) nor any
document or certificate made or delivered in connection herewith contains any
untrue statement of a material fact or omits to state a material fact necessary
to make the statements herein or therein not misleading, in view of the
circumstances in which they were made. Other than general economic or industry
specific circumstances, to the actual knowledge of the Company, after due
inquiry, there is no material fact or information relating to the business,
condition (financial or otherwise), affairs, operations, or assets of the
Company that has not been disclosed to the Investors in writing by the Company.

 

In particular, the Investor's right or ability to claim indemnity in respect of
a breach of any warranty or representation shall not be limited or affected in
any way by the implied or constructive (but not actual) knowledge of the
Investor of such breach or by any investigation made on behalf of the Investor
into the Company or by any report made concerning the Company.

 

5.Representations and Warranties of the Investors

 

Each of the Investors, severally (and not jointly), represents and warrants to
the Company as follows:

 

5.1Corporate Power. Each Investor has all requisite legal power and authority to
execute and deliver the Transaction Documents to which it is a party and to
carry out and perform its obligations under the terms of such Transaction
Documents.      5.2Authorization. All corporate or other action on part of each
Investor necessary for the authorization, execution, delivery and performance of
the Transaction Documents by each Investor, and the performance of the
Investor’s obligations hereunder and thereunder has been taken prior to or at
the Closing. The Transaction Documents and the other agreements and instruments
executed by each Investor in connection herewith or therewith, each will be a
valid and binding obligation of each Investor enforceable in accordance with its
terms, subject to laws of general application relating to bankruptcy,
insolvency, and the relief of debtors and other laws of general application
affecting enforcement of creditors' rights generally, rules of law governing
specific performance, injunctive relief or other equitable remedies, and
limitations by applicable laws and of public policy, if any.

 

- 17-

 

 

5.3Consents, etc. No consent, approval, qualification or authorization,
designation or declaration of, or filing with, any governmental authority or any
other Person on the part of the Investor is required in connection with the
valid execution and delivery of the Transaction Documents.      5.4Purchase
Entirely for Own Account. This Agreement is made with the Investors in reliance
upon each Investor’s representation to the Company, which by such Investor’s
execution of this Agreement such Investor hereby confirms, that the Purchased
Shares received or to be received by such Investor will be acquired for
investment for such Investor’s own account (or on behalf of Persons disclosed to
the Company in advance), not as a nominee or agent, and in any event not with a
view to the resale or distribution of any part thereof, and that such Investor
has no present intention of selling, granting any participation in, or otherwise
distributing the same.      5.5Investment Experience. Each of the Investor
recognize that the investment in the Purchased Shares involves a high degree of
risk, and represents that it is an investor in securities of start-up companies
in the development stage and has such knowledge and experience in financial and
business matters as to be capable of evaluating the merits and risks of its
investment in the Purchased Shares and have the ability to bear the economic
risks of its investment and the potential loss of its entire investment. Such
Investor further acknowledges that this Agreement and the issuance of Purchased
Shares do not constitute a promise or guaranty by the Company or its
shareholders, directors or officers as to the financial or commercial success of
the Company or the future value of its shares.      5.6Disclosure of Investor
Information. The Investors acknowledge that the Company may be required to
disclose its shareholders and information regarding its shareholders to
regulatory and other authorities for the purpose of requesting licenses and for
other business purposes and the Investors undertake to promptly provide the
Company and its advisors with all reasonably required information and documents,
provided that the Company shall notify the Investor sufficiently in advance of
such requirement, to the extent such advance notice is feasible and permitted by
applicable law, and in any event the Company may disclose such information only
to the extent necessary for such purpose.

 

6.First Closing Conditions

 

6.1The respective obligation of each party hereto to consummate the Transaction
is subject to the satisfaction (or waiver by all other parties, if permissible
under applicable law) on or prior to the First Closing Date of the following
conditions:

 

6.1.1Required Consents and Approvals. The required consents and approvals shall
have been obtained.      6.1.2No Injunction. No injunction, judgment, order,
decree, statute, law, ordinance, rule or regulation, entered, enacted,
promulgated, enforced or issued by any court or other Authority of competent
jurisdiction or other similar legal restraint or prohibition preventing,
enjoining, restraining, prohibiting or making illegal the consummation of the
Transaction or any of the transactions contemplated by the Transaction Documents
shall be in effect.

 

- 18-

 

 

6.1.3Representations and Warranties. The representations and warranties of each
party set forth in this Agreement shall be true and correct in all material
respects at and as of the date of this Agreement and at and as of the First
Closing Date as though remade at and as of the First Closing Date.     
6.1.4Parties' Obligations. Each party shall have performed in all material
respects all obligations required to be performed and actions required to be
taken by it under this Agreement or the other Transaction Documents at or prior
to the First Closing Date. All covenants, agreements, and conditions contained
in this Agreement to be performed or complied with by a party prior to Closing
shall have been performed or complied with by such party.      6.1.5Delivery of
Documents. All of the documents to be delivered by the Company pursuant to
Section 7 shall be in the form attached hereto.      6.1.6Proceedings and
Documents. The Investors shall have received all counterpart originals or
certified or other copies of all corporate and other proceedings in connection
with the transactions contemplated by this Agreement and all documents and
instruments incident to such transactions, each shall be satisfactory in
substance and form to the Majority Investors.      6.1.7Absence of Adverse
Changes. From the date hereof until the First Closing Date, there will have been
no material adverse change in the financial or business condition of the
Company, as determined in the sole judgment of the Majority Investors.     
6.1.8Conforming of Existing Agreements. The Company shall have ensured that all
existing agreements among the existing shareholders of the Company, whether
written or oral, shall be altered, if necessary, in order to make them
consistent with this Agreement.

 

  6.2Failure to Satisfy First Closing Conditions. None of the Company or the
Investors may rely on the failure of any condition set forth in Section ‎6.1
above to be satisfied if such failure was caused by such party’s failure to use
its reasonable best efforts to consummate the transactions contemplated by this
Agreement and satisfy such condition.

 

7.Closing Deliverables

 

7.1Company Deliverables. At or prior to the Closing, the Company shall furnish
the Investors with the following documents (provision of all or any of which may
be waived in whole or in part by the Majority Investors in writing, which waiver
shall apply and be binding upon all Investors):

 

7.1.1Compliance Certificate. An officer's certificate executed by the CEO of
Company dated as of the Closing Date in the form attached hereto as Schedule
7.1.1.

 

- 19-

 

 

  7.1.2Amended Articles of Association. Copy of the Amended AOA as being in full
force and effect at and as of the Closing Date, together with a duly completed
notice of such change to the Israeli Registrar of Companies, together with a
duly completed notice of the modification of the Company’s share capital to
create a new series of Preferred B Shares, each for immediate filing with the
Israeli Registrar of Companies.        7.1.3Corporate Resolutions and
Shareholder Waivers. Counterpart original or true and correct copies of all
corporate resolutions (Board resolutions and resolutions of the Shareholders of
the Company and consents of shareholders waiving any preemptive right and any
similar rights with respect to the Purchased Shares, the transactions
contemplated by this Agreement and/or otherwise in connection therewith),
substantially in the forms attached hereto as Schedule 7.1.3(a) and Schedule
7.1.3(b), respectively, approving the Transaction Documents and the performance
of all obligations of the Company and/or the Shareholders' thereunder, including
without limitation (i) the share capital of the Company shall have been modified
to create a new series of Preferred B Shares; (ii) the execution, delivery and
performance by the Company of this Agreement, and all other Transaction
Documents shall have been approved; (iii) the Amended Articles shall have been
adopted.        7.1.4Share Certificates. Validly executed Share Certificates in
the name of each of the Investors reflecting the First Closing Shares purchased
by such Investor substantially in the form attached hereto as Schedule 7.1.4.  
     7.1.5Notice to the Israeli Registrar of Companies. A duly completed notice
of the issuance of the First Closing Shares to the Israeli Registrar of
Companies in the form attached hereto as Schedule 7.1.5 for immediate filing
with the Israeli Registrar of Companies.        7.1.6Shareholders' Register. The
Company's shareholders' register which shall represent the holdings in the
Company immediately following the First Closing, certified by the Company's CEO.
       7.1.7Investors Rights Agreement. The Company and Investors, together with
the other investors who are parties thereto, shall execute and deliver the
Amended Investors’ Rights Agreement, in substantially the form attached hereto
as Schedule 7.1.7 (the “IRA”).        7.1.8Indemnification Letters. Each
director of the Company shall have each received a duly signed Indemnification
Agreement from the Company, in the form attached hereto as Schedule 7.1.8 (the
“Indemnification Agreement”).        7.1.9Opinion of Company Counsel. The
Investors shall receive from counsel for the Company, an opinion, dated as of
the First Closing, in the form attached hereto as Schedule 7.1.9.       
7.1.10Management Rights Letter. The Company shall provide each of Genesis and
BRM a duly signed Management Rights Letter, substantially in the form attached
hereto as Schedule ‎7.1.10 (the “MRL”).

 

7.2Investors Deliverables.

 

7.2.1At the First Closing, each Investor shall deliver or cause to be delivered
to the Company its applicable portion of the Investment Amount by wire transfer
of immediately available funds to a bank account designated in writing by the
Company prior to Closing.

 

- 20-

 

 

8.Deferred Closing Conditions

 

8.1Subject to the provision of Section 3.3 above, at the Deferred Closing, the
following transactions shall occur and documents shall be delivered, which
transactions shall be deemed to take place simultaneously and no transactions
shall be deemed to have been completed or any document delivered until all such
transactions have been completed and all required documents delivered:

 

8.1.1The Company shall deliver to the Additional Investors the following
documents:

 

(a) validly executed share certificates in the name of each of the Additional
Investors reflecting the Shares to the allotted at the Deferred Closing (as the
case may be) being purchased by the Additional Investors on the Deferred Closing
date;

 

(b) an updated Company’s shareholders register, reflecting the allotment to the
Additional Investors of the Shares to the allotted at the Deferred Closing (as
specified in Schedule I) certified by the Company's secretary or other officer
in charge of the Company's shareholders' register.

 

(c) a duly completed notice of the issuance of the Shares to the allotted at the
Deferred Closing to the Israeli Registrar of Companies in the form attached
hereto as Schedule 8.1.1 for immediate filing with the Israeli Registrar of
Companies.

 

Investor shall execute and deliver to the Company the Joinder Agreement,
substantially in the form attached hereto as Schedule 8.1.2 and wire the
applicable funds to the Company's designated bank account. In addition, the
Company and each Deferred Investor shall execute a counterpart signature page to
the Amended Investors Rights Agreement.

 

9.Indemnification

 

9.1Indemnification by the Company. The Company undertakes to indemnify, defend
and hold harmless each of the Investors and their respective officers,
directors, shareholders, partners, agents, representatives, successors and
assigns from and against any and all losses (excluding loss of profit, or
punitive damages), claims, damages (including, without limitation, any decrease
in the value of the Purchased Shares), judgments, penalties, liabilities and
deficiencies (including, reasonable and duly documented expenses and reasonable
legal fees and costs) (collectively, “Losses”), to the extent arising out of, in
connection with or which are attributable to any misrepresentation contained in
this Agreement; provided that, except in the event of gross negligence, fraud or
intentional misrepresentation:

 

9.1.1the Company's indemnification liability hereunder to any Investor shall be
capped at the applicable portion of the Investment Amount paid by such Investor,
plus interest at the rate of 8% per annum, compounded annually and any
reasonable and duly documented expenses and reasonable legal fees and costs
incurred by the Investor in connection with its claim in respect of such losses
(“Maximum Amount”);

 

- 21-

 

 

9.2Survival of Provisions. Other than in the event of gross negligence, fraud or
intentional misrepresentation by the Company, or unless the Investor’s discovery
of the breach of the warranty or representation is delayed as a result of gross
negligence, fraudulent conduct, willful concealment or intentional
misrepresentation on the part of any of the Company, the representations,
warranties, covenants and agreements made herein by the Company shall survive
and remain in full force for a period of 36 months after the First Closing Date,
provided, however, that the representations and the warranties made in Sections
‎4.1 (“Organization and Authority; Subsidiaries”), 4.2 (“Capitalization”), ‎4.10
(“Intellectual Property”), ‎4.15 (“Relationships with Related Parties”), ‎4.16
(“Taxes”) and 4.18 (“Brokers and Finders”) hereof shall survive until the lapse
of the statue of limitations regarding such matters.      9.3Israeli Limitation
Law. The provisions of this Section 9 shall be deemed to constitute a separate
written legally binding agreement among the Company and the Investors, in
accordance with the provisions of Section 19 of the Israeli Limitation Law
(ההתיישנות 5718-1958 חוק).      9.4In the event that any Investor shall sustain
or incur any losses in respect of which indemnification may be sought by it
pursuant hereto, such Investor may assert a claim for indemnification by giving
prompt written notice thereof to the Company (which shall notify the other
Investors of such claim) and shall thereafter keep the Company reasonably
informed with respect thereto; provided that failure of such Investor to give
the Company prompt notice as provided herein shall not relieve the Company of
any of their respective obligations hereunder, except to the extent that any of
the Company are prejudiced by such failure.      9.5Sole Remedy. Except in the
event of gross negligence, fraud or intentional misrepresentation by the
Company, the indemnification provided in this Section 9 (subject to the terms
and limitations set forth herein) shall be the sole, final, exhaustive and
exclusive remedy of the Investors against the Company in respect of any breach
of any representation and warranty of the Company under this Agreement, as per
the provisions of this Agreement.

 

10.Additional Covenants

 

10.1Use of Proceeds. The proceeds of the investment contemplated hereunder shall
be used by the Company in accordance with the budget, as may be amended from
time to time by the Board in accordance with the Amended AOA.     
10.2Restrictions on Territories. The Company hereby undertakes and warrants that
it shall not operate in any country, state or region, in which such operation
shall or may reasonably be in violation of any applicable statute, law, rule,
regulation, judgment, order or decree of any court, governmental authority or
other authority with competent jurisdiction.      10.3Further Assurances. Each
of the parties hereto shall perform such further acts and execute such further
documents as may reasonably be necessary to carry out and give full effect to
the provisions of this Agreement and the intentions of the parties as reflected
thereby.

 

- 22-

 

 

10.4Director's Liability Insurance. To the extent permitted by any applicable
law, the Company shall maintain adequate insurance cover at all times against
any liability of the Directors in the lawful performance of their respective
duties.      10.5Additional Investor Documents. Each Investor who is a foreign
entity/person shall deliver to the Company (1) a certified copy of its
organizational documents certified by an Israeli legal counsel or notarized,
according to the provisions of the applicable regulations; (2) in the event the
Investor is a foreign corporation, shall also deliver to the Company a copy of a
letter of good standing, all of which shall be delivered by the Company to the
Israeli Companies' Registrar, for registration of the Purchased Shares in such
Investor's name; (3) if applicable to such Investor, duly executed notice of
appointment of the directors of the Investors; and (4) if applicable to such
Investor, Indemnification Agreements duly executed by each of the directors
appointed by the Investors.      10.6Reimbursement of Legal Fees. The Company
shall, at the First Closing, reimburse the reasonable fees of Amit, Pollak,
Matalon, counsel for the Investors, not to exceed $7,500 plus value added tax,
if applicable.

 

11.Miscellaneous

 

11.1Effectiveness. This Agreement shall become effective upon execution hereof
by the Company and the Investors.      11.2Governing Law. This Agreement and any
and all agreements to be entered into in connection with the Transaction shall
be governed by and construed in accordance with the laws of Israel, without
regard to its principles concerning conflicts of laws, and the competent courts
of Tel Aviv shall have sole and exclusive jurisdiction with respect hereto and
thereto.      11.3Successors and Assigns. Except as otherwise provided herein,
the provisions hereof shall inure to the benefit of, and be binding upon, the
successors, assigns, heirs, executors, and administrators of the parties hereto.
The Company may not assign its rights and obligations hereunder without the
prior written consent of the Majority Investors. The rights of each Investor,
including the right to purchase the Purchased Shares, shall be assignable
without the consent of the Company or the other Investors only to a Permitted
Transferee of such Investor.      11.4Entire Agreement; Amendment. This
Agreement and all other Transaction Documents and the other documents delivered
pursuant hereto and thereto constitute the full and entire understanding and
agreement between the parties with regard to the subjects hereof and thereof.  
   11.5Notices. All notices and other communications required or permitted to be
given or sent hereunder shall be in writing and shall be deemed to have been
sufficiently given or delivered for all purposes if mailed by registered mail,
sent by fax or electronic mail or delivered by hand to the parties at the
following address:

 

With respect to the Company:

 

1 Leshem St., Kiryat Gat, 8258401, Israel

 

Att: Guy Corem

 

Email: [•]

 

with a curtsy copy (which shall not constitute a notice) to:

 

Katzenell, Dimant Law Offices

 

89 Medinat HaYehudim St., P.O.B. 4026, Herzeliya Business Park, Building E, 9th
Floor, Herzeliya Pituach, 4614001, Israel

 

Fax No. 972-9-951 8666,

 

Email: [•]

 

With respect to the Investors:

 

According to the addresses detailed in Schedule I hereto until otherwise
directed by notice as aforesaid.

 

- 23-

 

 

11.6All notices shall be deemed to have been received: (i) within five (5)
Business Days following delivery by nationally recognized overnight courier
service, or following deposit with the Israeli or foreign Post Office, by
registered or certified mail, postage prepaid; (ii) on the next Business Day
after it was transmitted by fax or electronic mail, and confirmation of
transmission has been obtained; or (iii) if delivered by hand or via
internationally recognized courier shall be deemed to have been received at the
time of actual receipt.      11.7Delays or Omissions. No delay or omission to
exercise any right, power or remedy accruing to either party upon any breach or
default by the other party under this Agreement, shall impair any such right,
power or remedy of such party nor shall it be construed to be a waiver of any
such breach or default, or an acquiescence therein, or of or in any similar
breach or default thereafter occurring; nor shall any waiver of any single
breach or default be deemed a waiver of any other breach or default theretofore
or thereafter occurring. Any waiver, permit, consent or approval of any kind or
character on the part of either party of any breach or default under this
Agreement, or any waiver on the part of either party of any provisions or
conditions of this Agreement, must be in writing and shall be effective only to
the extent specifically set forth in such writing.      11.8Counterparts. This
Agreement may be executed in any number of counterparts, each of which may be
executed by less than all the parties thereto, each of which shall be
enforceable against the parties actually executing such counterparts, and all of
which together shall constitute one instrument. Facsimile signatures shall be
binding as original signatures.      11.9Severability. In the event that any
provision of this Agreement becomes or is declared by a court of competent
jurisdiction to be illegal, unenforceable or void, this Agreement shall continue
in full force and effect without such provision and such provision shall be
given effect to the extent legally possible; provided that no such severability
shall be effective if it materially changes the economic benefit of this
Agreement to any party.      11.10Headings. Headings in this Agreement are for
reference purposes only and shall not be deemed to have any substantive effect.

 

[balance of this page intentionally left blank; following is signature page]

 

- 24-

 

 

The foregoing Series B Share Purchase Agreement is hereby executed as of the
date first above written.

 

The Company

 

Spondoolies Tech Ltd.  

  

By: /s/ Guy Corem   Name: Guy Corem   Title: CEO  

 

The Investors

 





Genesis Partners IV L.P.   BRM Group Ltd.

 

By: its general partner:   By:   Genesis Partners IV Management   Name:        
Title:  

 

By:     Name:     Title:    

 

 

Agile Investment Group Ltd.   Olivier Maurice Maria Janssens

 

By:     Name:     Title:    

 

 

Eddy Shalev   Olivier Maurice Maria Janssens

 

 

Yigal and Anat Jacoby   Laurent Ascher

 

Yael Maor  

 

[Signature page- Series B Preferred Share Purchase Agreement]

 

- 25-

 

 

Schedule I

 

Investors; Investment Amounts

 

Investor  Investment Amount  Purchased Preferred B Shares    Address Genesis
Partners IV L.P.  US$ 1,515,000   29,383   Ackerstein Towers, Building B 11
Hamenofim Street Herzliya Pituach 4672562 Israel BRM Group Ltd.  US$ 2,500,000 
 48,487   10 Aloni St. , Tel Aviv Agile Inv. Group Ltd.  US$ 500,000   9,697  
Belize City, Belize Olivier Maurice Maria Janssens  US$ 250,000   4,849  
Antwerpen, Belgium Eddy Shalev  US$ 200,000   3,879   22 Cheil Mishmar St. Tel
Aviv Aras Family LLC  US$ 100,000   1,939   3311 Sweetwater Messa Road, Malibu,
CA, USA, 90265 (att. Errol Ginsberg) Yigal Jacoby  US$ 50,000   970   5
HaShemesh HaOla St., Ramot Hashavim Laurent Asscher  US$ 50,000   970   1 Avenue
de Grnade Bretagne, Monaco Yael Maor  US$ 50,000   970   2 Shvil Hasavyon St.,
Kfar Shmaryahu Total  US$ 5,215,000   101,144    

 

- 26-

 

